DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 12/27/2021 to claims 47, 75 and 114-119 have been entered. Claims 129-136 have been added. Claims 1, 2, 4, 7, 8, 11-13, 20, 22, 25, 47, 56, 63, 75 and 114-136 remain pending, of which claims 47, 56, 63, 75 and 114-136 are being considered on their merits. Claims 1, 2, 4, 7, 8, 11-13, 20, 22 and 25 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group III, claims 47, 56, 63 and 75, drawn to a method of using a neuronal culture in the reply filed on 12/27/2019 stands.
Claim Interpretation

Claim 119 recites that the “focal point” comprising a “keyhole shape”. The specification does not define a “keyhole shape”. While a keyhole shape can mean a circular shape connected to either a triangular or rectangular shape, many keyholes have varied rectangular shapes with projections jutting in or out of said rectangular shape corresponding to the shape of the key which fits into the keyhole. Conversely, some keyholes are spherical holes. Since the shape of a keyhole is defined by the shape of the key that fits into said keyhole, the limitation of “keyhole shape” is interpreted broadly to include any shape that any shape of key could fit into. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47, 56, 63, 115 and 124-125 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Päiväläinen et al (2008, Mol. Cell. Neurosci., 37(3): 568–578).
Regarding claims 47, 56, 63, 115 and 124-125, Päiväläinen teaches growing co-cultures of isolated spinal cord dorsal root ganglion and Schwann cells, introducing a chemical stimulus of a media additive, measuring the response in the form of changes in the amount of myelination, and correlating said change in myelination with the presence of the media additive (see Figures and Tables 1 & 2, and methods section). Regarding claim 47, Päiväläinen teaches the myelin sheaths appear as thick, dark strands (see Figure 1), and therefore Päiväläinen’s measuring the response in the form of changes in myelination, and correlating said change in myelination with the presence of the media additive reads on the limitation of “morphometric response”. Regarding claim 47, Päiväläinen shows in the figures that at least one or more axons project in a fasciculated parallel orientation and teaches that the cells are functional (see Figure 3 and Figure 4 A1-A3 and page 576).
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Päiväläinen does not teaches measuring neuronal conduction velocity. Applicant alleges that claim 47 now limits to measuring neuronal conduction velocity. However, claim 47 limits to measuring one or more electrophysiological responses and/or morphometric responses. Therefore the claim provides the option of not measuring any electrophysiological responses as long as a morphometric response is measured. Therefore this argument is not persuasive. 
Claims 47, 56, 63, 75, 114-115, 120-121 and 123-125 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (2012, Neuromol Med, 14: 112–118).
Regarding claims 47, 56, 63, 115, 120 and 124-125, Yang teaches growing co-cultures of isolated spinal cord dorsal root ganglion (DRG) and oligodendrocytes, introducing a electrical stimulus, measuring the response in the form of changes in the amount of myelination, and correlating said change in myelination with the presence of the stimulation (see abstract and methods). Regarding claim 47, Yang teaches the stimulation of dorsal root ganglia resulted in a fivefold increase in the number of myelinated segments/mm2 when compared to unstimulated controls (see abstract). Regarding claim 47, Yang shows in the figures that at least one or more axons project in a fasciculated parallel orientation and teaches that the cells are functional (see Figures 2, 3C and 3F and page 113). Regarding claim 75, Yang teaches placing electrodes in both the compartment near the soma and in the compartment near the axons, and Yang teaches applying stimulation voltage and recording resistance and comparing them to unstimulated controls (see pages 115-116); reads on the “electrophysiological metrics” in claim 75, which is not interpreted as being the same as the “electrophysiological responses” in claim 47 since they are different terms.  Regarding claim 114, Yang’s scale bars in Figure 2 are 100 μm, indicating axon length in the claimed range. Regarding claim 121, Yang teaches using both electron microscopy and fluorescence confocal microscopy to visualize the changes in myelination (see methods). Regarding claims 123, Yang teaches using the calcium dye Fluo-3 to visualize the changes in myelination (see methods). 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Yang does not teaches measuring neuronal conduction velocity. Applicant alleges that claim 47 now limits to measuring neuronal conduction velocity. However, claim 47 limits to measuring one or more electrophysiological responses and/or morphometric responses. Therefore the claim provides the option of not measuring any electrophysiological responses as long as a morphometric response is measured. Therefore this argument is not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 56, 63, 75, 114-121 and 123-126 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2012, Neuromol Med, 14: 112–118) in view of Seliktar et al (2006, U.S. PGPUB 20060233854).
Regarding claims 47, 56, 63, 115, 120 and 124-125, Yang teaches growing co-cultures of isolated spinal cord dorsal root ganglion (DRG) and oligodendrocytes, introducing a electrical stimulus, measuring the response in the form of changes in the amount of myelination, and correlating said change in myelination with the presence of the stimulation (see abstract and methods). Regarding claims 47, Yang teaches the stimulation of dorsal root ganglia resulted in a fivefold increase in the number of myelinated segments/mm2 when compared to unstimulated controls (see abstract). Regarding claim 47, Yang shows in the figures that at least one or more axons project in a fasciculated parallel orientation and teaches that the cells are functional (see Figures 2, 3C and 3F and page 113). Regarding claim 75, Yang teaches placing electrodes in both the compartment near the soma and in the compartment near the axons, and Yang teaches applying stimulation voltage and recording resistance and comparing them to unstimulated controls (see pages 115-116); reads on the “electrophysiological metrics” in claim 75, which is not interpreted as being the same as the “electrophysiological responses” in claim 47 since they are different terms. Regarding claims 114 and 117, Yang’s scale bars in Figure 2 are 100 μm, indicating axon length in the claimed range and the width of the distance wherein the axons are growing contain segments between 100 and 500 microns. Regarding claims 121, Yang teaches using both electron microscopy and fluorescence confocal microscopy to visualize the changes in myelination (see methods). Regarding claims 123, Yang teaches using the calcium dye Fluo-3 to visualize the changes in myelination (see methods). Regarding claims 116-119, Yang teaches their multi-compartment, microfluidic co-culture platform contains 10 sets of chambers shaped on a single platform; each chamber contains one compartment for DRG soma connected by numerous axon-guiding microchannels to a second compartment for axons/oligodendrocytes (OLs) (see col. 1 on page 113). Regarding claims 116-119, Yang teaches this setup creates physical and fluidic isolation between neurons and OLs while simultaneously allowing axons to grow into the axon/glia compartment (see col. 1 on page 113). Regarding claim 119, Yang shows in Figure 2 staining in areas that include points (read on focal point) that are on a keyhole like shape with the round cell bodies and the long axons extending from said cell bodies. 
Yang does not teach the culture vessel includes a hydrogel matrix (claim 116) or that the cells are human cells (claim 126).
Seliktar teaches the use of a crosslinked hydrogel matrix to support DRG neuron with Schwann cells (see abstract and paragraphs [0037] and [0091] – [0096]). Regarding claim 116, Seliktar teaches the matrix can be fabricated from biological materials or synthetic polymers (see paragraph [0100]). Regarding claim 116, Seliktar teaches synthetic polymers such as polyethylene glycol (PEG) and polymethyl methacrylate (PMMA) provide precise control over the scaffold material and its mechanical properties, such polymers are devoid of biofunctional properties which enable cell attachment and spreading and are therefore unsuitable for long-term tissue culture (see paragraph [0100]). Regarding claim 116, Seliktar teaches it is also useful to include biodegradable materials such as hyaluronic acid in the scaffolds, and Seliktar teaches grafting biodegradable elements into synthetic backbones (see paragraphs [0102] and [0134]). Regarding claim 126, Seliktar teaches cells for ex vivo culture can be human cells (see paragraph [0177]).
It would have been obvious to combine Yang and Seliktar to use Seliktar’s hydrogel components to support the cells in Yang’s system and to use human cells in Yang’s system. A person of ordinary skill in the art would have had a reasonable expectation of success in using Seliktar’s hydrogel components to support the cells in Yang’s system because Seliktar teaches crosslinked hydrogel matrix can be used to support DRG neuron with Schwann cells and Seliktar teaches various components that can be used to make said hydrogel. A person of ordinary skill in the art would have had a reasonable expectation of success in using human cells in Yang’s system because Seliktar teaches cells for ex vivo culture can be human cells. The skilled artisan would have been motivated to use Seliktar’s hydrogel components to support the cells in Yang’s system and to use human cells in Yang’s system because Seliktar specifically teaches that they are compatible with culture systems.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Yang does not teaches measuring neuronal conduction velocity. Applicant alleges that claim 47 now limits to measuring neuronal conduction velocity. However, claim 47 limits to measuring one or more electrophysiological responses and/or morphometric responses. Therefore the claim provides the option of not measuring any electrophysiological responses as long as a morphometric response is measured. Therefore this argument is not persuasive. 
	Applicant alleges that neither Yang nor Seliktar teach an organized system that would allow for the measurement of electrical conduction velocity and/or action potential. Applicant alleges only the claimed system is organized in such a way to measure electrical conduction velocity and/or action potential. However, as stated above, the references teach a system with a structure identical to the claimed structure. Applicant is again reminded that the claims are only drawn to one or more neurons, and therefore even a single neuron reads on the claimed system set up. Importantly, again, the claims in this rejection are not limited to measuring any electrophysiological responses as long as a morphometric response is measured. Therefore this argument is not persuasive. 
Claims 47, 56, 63, 75, 114-115, 117, 120-125 and 127-128 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2012, Neuromol Med, 14: 112–118) in view of Zhang et al (2011, U.S. PGPUB 20110105998).
Regarding claims 47, 56, 63, 75, 115, 120 and 124-125, Yang teaches growing co-cultures of isolated spinal cord dorsal root ganglion (DRG) and oligodendrocytes, introducing a electrical stimulus, measuring the response in the form of changes in the amount of myelination, and correlating said change in myelination with the presence of the stimulation (see abstract and methods). Regarding claim 47, Yang teaches the stimulation of dorsal root ganglia resulted in a fivefold increase in the number of myelinated segments/mm2 when compared to unstimulated controls (see abstract). Regarding claim 47, Yang shows in the figures that at least one or more axons project in a fasciculated parallel orientation and teaches that the cells are functional (see Figures 2, 3C and 3F and page 113). Regarding claim 75, Yang teaches placing electrodes in both the compartment near the soma and in the compartment near the axons, and Yang teaches applying stimulation voltage and recording resistance and comparing them to unstimulated controls (see pages 115-116); reads on the “electrophysiological metrics” in claim 75, which is not interpreted as being the same as the “electrophysiological responses” in claim 47 since they are different terms. Regarding claims 114 and 117, Yang’s scale bars in Figure 2 are 100 μm, indicating axon length in the claimed range and the width of the distance wherein the axons are growing contain segments between 100 and 500 microns.  Regarding claims 121, Yang teaches using both electron microscopy and fluorescence confocal microscopy to visualize the changes in myelination (see methods). Regarding claims 123, Yang teaches using the calcium dye Fluo-3 to visualize the changes in myelination (see methods). Yang teaches their multi-compartment, microfluidic co-culture platform contains 10 sets of chambers shaped on a single platform; each chamber contains one compartment for DRG soma connected by numerous axon-guiding microchannels to a second compartment for axons/oligodendrocytes (OLs) (see col. 1 on page 113). Yang teaches this setup creates physical and fluidic isolation between neurons and OLs while simultaneously allowing axons to grow into the axon/glia compartment (see col. 1 on page 113). Regarding claims 127 and 128, Yang teaches placing electrodes in both the compartment near the soma and in the compartment near the axons, and Yang teaches applying stimulation voltage and recording resistance (see pages 115-116).
Yang does not teach using the stimulation techniques in claim 122 or that one of the electrodes is a stimulating electrode and the other is a recording electrode (claims 127 and 128). 
	Regarding claim 122, Zhang teaches that optogenetic actuators and light-gated ion channels can be used to stimulate neurons (see paragraphs [0048], [0051] and [0072]). Regarding claims 127 and 128, Zhang teaches that stimulating electrodes can be used to stimulate neurons while recording electrodes record the response in another region where the stimulated neuron’s projections transmit the signal (see paragraphs [0127], [0136]-[0137] and [0152]-[0153]).
It would have been obvious to combine Yang and Zhang to use Zhang’s optogenetic actuators and light-gated ion channels to stimulate Yang’s neurons, and to use a recording electrode as the electrode near the axons in Yang’s system. A person of ordinary skill in the art would have had a reasonable expectation of success in using Zhang’s optogenetic actuators and light-gated ion channels to stimulate Yang’s neurons because Zhang specifically teaches that these techniques are known to be useful for stimulating neurons. A person of ordinary skill in the art would have had a reasonable expectation of success in using a recording electrode as the electrode near the axons in Yang’s system because Yang already teaches the placement of an electrode in this position and Zhang establishes that it is known that recording electrodes can be placed where the stimulated neuron’s projections transmit the signal. The skilled artisan would have been motivated to incorporate Zhang’s teachings of stimulating and recording neurons in Yang’s system because Yang already teaches stimulating and monitoring the neurons and Zhang teaches other methods of stimulating and monitoring neurons can be used.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Zhang is improperly relied upon because Yang does not teach mention electrodes in a position to measure an action potential, and applicant alleges this is a feature of claim 47. However, claim 47 limits to measuring one or more electrophysiological responses and/or morphometric responses. Therefore the claim provides the option of not measuring any electrophysiological responses as long as a morphometric response is measured. It is also noted that claim 47 does not recite that the option of electrophysiological responses is an action potential. Therefore this argument is not persuasive. 
	Applicant alleges that because Zhang does not focus on in vitro assays relating to neuronal growth, that Zhang does not cure the deficiencies in Yang. However, as stated above, even Yang teaches placing stimulating and recording electrodes in Yang’s system. The Zhang references was relied upon for teaching methods of stimulating and recording neurons which is applical to Yang’s system. While the applicant continues their prior arguments relating the structural set up not being as specific as the set up in claim 47, applicant is reminded that the limitations of claim 47 are anticipated by the primary reference Zhang. Therefore these arguments are not persuasive.  
	While applicant also provides extensive discussion on their preferred system and methods described in the specification, the applicant is reminded that features of the specification are not read into the claims. The claims are broad as they only require one or more axons to be fasciculated/paralle, and the claims rejected above only broadly require that said axons are capable of conducting an action potential. Therefore all of the features of the claimed invention are taught in the cited art.
Claims 47, 56, 63, 75, 114-121, 123-125, 129-133 and 135-136 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2012, Neuromol Med, 14: 112–118) in view of Curley et al (2011, Journal of Visualized Experiments, (48), e2636, doi:10.3791/2636; reference U) and Kim et al (2008, Biomaterials 29 (2008) 3117–3127; reference V).
Regarding claims 47, 56, 63, 115, 120, 124-125, 129 and 132, Yang teaches growing co-cultures of isolated spinal cord dorsal root ganglion (DRG) and oligodendrocytes, introducing an electrical stimulus, measuring the response in the form of changes in the amount of myelination, and correlating said change in myelination with the presence of the stimulation (see abstract and methods). Regarding claims 47, Yang teaches the stimulation of dorsal root ganglia resulted in a fivefold increase in the number of myelinated segments/mm2 when compared to unstimulated controls (see abstract). Regarding claim 47, Yang shows in the figures that at least one or more axons project in a fasciculated parallel orientation and teaches that the cells are functional (see Figures 2, 3C and 3F and page 113). Regarding claim 75, Yang teaches placing electrodes in both the compartment near the soma and in the compartment near the axons, and Yang teaches applying stimulation voltage and recording resistance and comparing them to unstimulated controls (see pages 115-116); reads on the “electrophysiological metrics” in claim 75, which is not interpreted as being the same as the “electrophysiological responses” in claim 47 since they are different terms. Regarding claims 114, 117, 129 and 136, Yang’s scale bars in Figure 2 are 100 μm, indicating axon length in the claimed range and the width of the distance wherein the axons are growing contain segments between 100 and 500 microns. Regarding claims 121, 129 and 132, Yang teaches using both electron microscopy and fluorescence confocal microscopy to visualize the changes in myelination (see methods). Regarding claims 123, Yang teaches using the calcium dye Fluo-3 to visualize the changes in myelination (see methods). Regarding claims 116-119, Yang teaches their multi-compartment, microfluidic co-culture platform contains 10 sets of chambers shaped on a single platform; each chamber contains one compartment for DRG soma connected by numerous axon-guiding microchannels to a second compartment for axons/oligodendrocytes (OLs) (see col. 1 on page 113). Regarding claims 116-119, Yang teaches this setup creates physical and fluidic isolation between neurons and OLs while simultaneously allowing axons to grow into the axon/glia compartment (see col. 1 on page 113). Regarding claim 119, Yang shows in Figure 2 staining in areas that include points (read on focal point) that are on a keyhole like shape with the round cell bodies and the long axons extending from said cell bodies. 
Yang does not teach the culture vessel includes a hydrogel matrix (claims 116 and 129-133) or measuring a electrophysiological response that is a compound action potential or conduction velocity (claims 129, 132 and 135).
Curley teaches a dual hydrogel construct that versatile in vitro neuroscience models that can work for many types of hydrogels and cells, the potential applications are both varied and vast (see abstract). Regarding claims 116 and 129-133, Curley exemplifies an embodiment of the dual hydrogel construct is made from crosslinked PEG with a cell-permissive self-assembling gel made from either Puramatrix or agarose, and that the crosslinked PEG also serves as a structural support (see abstract and page 2). Regarding claims 114, 117, 129 and 136, Curley exemplifies using this dual hydrogel construct to form a shape that resembles a keyhole, wherein DRG neuron cell bodies are in a focal point and a substantially tubular branches form another focal point comprising neurites in a substantially parallel orientation and lengths and widths within the claimed ranges (see Figure 2). 
Regarding claims 129, 132 and 135, Kim teaches a quantitative comparison of DRG outgrowth in a in vitro model and compared to nerve regeneration in vivo (see abstract). Regarding claims 129, 132 and 135, Kim teaches compound action potential (CAP) were recorded extra-axonally from the tibial nerve distal to the site of implantation following extracellular stimulation (1 Hz, 100 μs duration, variable amplitude) of lumbar dorsal roots in order to analyze the functionality of the neurons grown in vitro (see sections 2.7, 3.7 and Figure 6A). Regarding claim 47, Kim also teaches that with measuring the CAP, they also measured and calculated the conduction speed by measuring and calculating the conduction latency (see sections 2.7, 3.7 and Figure 6A); reads on conduction velocity.
It would have been obvious to combine Yang and Curley to use Curley’s hydrogel system as the support structure for Yang’s DRG neurons. A person of ordinary skill in the art would have had a reasonable expectation of success in using Curley’s hydrogel system as the support structure for Yang’s DRG neurons because Curley teaches crosslinked hydrogel matrix can be used to support DRG neuron with Schwann cells and Curley teaches the combination of components that can be used to make said hydrogel system. The skilled artisan would have been motivated to use Curley’s hydrogel system as the support structure for Yang’s DRG neurons because Curley specifically teaches that they are compatible with culture systems for DRG neuron growth.
It would have been obvious to combine Yang and Curley with Kim to measure the CAP of the DRG neurons in Yang’s system taken in view of Curley. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the CAP of the DRG neurons in Yang’s system taken in view of Curley because Kim establishes that CAP can be measured in DRG neurons. The skilled artisan would have been motivated to measure the CAP of the DRG neurons in Yang’s system taken in view of Curley because Kim establishes that this is a useful parameter to measure in DRG neurons and Curley establishes that the hydrogel system is versatile in vitro neuroscience models including those with DRG neurons.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 122 and 127-128 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2012, Neuromol Med, 14: 112–118) in view of Curley et al (2011, Journal of Visualized Experiments, (48), e2636, doi:10.3791/2636) and Kim et al (2008, Biomaterials 29 (2008) 3117–3127) as applied to claims 47, 56, 63, 75, 114-121, 123-125, 129-133 and 135-136 above, and further in view of in view of Zhang et al (2011, U.S. PGPUB 20110105998).
The teachings of Yang in view of Curley and Kim are discussed and relied upon above. 
Yang does not teach using the stimulation techniques in claim 122 or that one of the electrodes is a stimulating electrode and the other is a recording electrode (claims 127 and 128). 
	Regarding claim 122, Zhang teaches that optogenetic actuators and light-gated ion channels can be used to stimulate neurons (see paragraphs [0048], [0051] and [0072]). Regarding claims 127 and 128, Zhang teaches that stimulating electrodes can be used to stimulate neurons while recording electrodes record the response in another region where the stimulated neuron’s projections transmit the signal (see paragraphs [0127], [0136]-[0137] and [0152]-[0153]).
It would have been obvious to combine Yang in view of Curley and Kim with Zhang to use Zhang’s optogenetic actuators and light-gated ion channels to stimulate Yang’s neurons, and to use a recording electrode as the electrode near the axons in Yang’s system. A person of ordinary skill in the art would have had a reasonable expectation of success in using Zhang’s optogenetic actuators and light-gated ion channels to stimulate Yang’s neurons because Zhang specifically teaches that these techniques are known to be useful for stimulating neurons. A person of ordinary skill in the art would have had a reasonable expectation of success in using a recording electrode as the electrode near the axons in Yang’s system because Yang already teaches the placement of an electrode in this position and Zhang establishes that it is known that recording electrodes can be placed where the stimulated neuron’s projections transmit the signal. The skilled artisan would have been motivated to incorporate Zhang’s teachings of stimulating and recording neurons in Yang’s system because Yang already teaches stimulating and monitoring the neurons and Zhang teaches other methods of stimulating and monitoring neurons can be used.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. 
The newly cited Curly reference teaches a system that appears to result in the same organized structure of DRG neurons as the examples in the instant specification. While the claims are broader than the examples in the specification, the new rejection above highlights that even applicant’s narrow exemplified embodiment is obvious over the combination of references. Regarding applicant’s arguments that none of the references teach measuring an electrical characteristic that is conduction velocity and/or compound action potential, as stated above the newly cited Kim reference specifically teaches these limitations. Therefore applicant’s arguments are not persuasive over these new grounds for rejection.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653              
                                                                                                                                                                                          /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653